—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court,, entered in Franklin County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit assault on a staff member and refusing to obey a direct order. We find that the detailed misbehavior report, the testimony of the correction officer who was the victim of petitioner’s assault and the testimony given by the additional correction officers who subdued petitioner constitute substantial evidence to support this determination (see, Matter of Pica v Selsky, 274 AD2d 712, 713; Matter of Harris v Corcoran, 261 AD2d 740). Petitioner’s conflicting account of the incident raised a credibility issue for the Hearing Officer to resolve (see, Matter of Arias v Goord, 274 AD2d 807). We have reviewed petitioner’s remaining contentions, including his allegations of Hearing Officer bias, and find them to be without merit.
Crew III, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.